                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SPRAWLDEF, ET AL.,                              CASE NO. 18-cv-03918-YGR
                                   8                    Petitioners,                        ORDER DENYING STIPULATED REQUEST
                                                                                            FOR EXTENSION OF TIME; VACATING
                                   9              vs.                                       BRIEFING AND HEARING SCHEDULE ON
                                                                                            MOTION FOR JUDGMENT ON THE
                                  10        CITY OF RICHMOND, ET AL.,                       PLEADINGS; AND DIRECTING PARTIES TO
                                                                                            FILE STATEMENTS AS TO EFFECT OF
                                  11                    Respondents.                        PENDENCY OF APPEAL
                                  12                                                        Dkt. No. 91
Northern District of California
 United States District Court




                                  13            The Stipulated Request for Extension of Time on the Briefing Schedule for the Motion for
                                  14   Judgment on the Pleadings (Dkt. No. 91) is DENIED WITHOUT PREJUDICE, and the briefing and
                                  15   hearing schedule on the Motion for Judgment on the Pleadings (Dkt. No. 87) is VACATED. The
                                  16   Court seeks clarification on the parties’ positions as to the effect of the pending appeal on the
                                  17   Court’s jurisdiction to hear the motion, for the reasons set forth more fully herein.
                                  18   I.       PROCEDURAL HISTORY
                                  19            The petition in this matter was removed from state court on June 29, 2018, by Respondents
                                  20   Mayor Tom Butt, City of Richmond, Richmond City Council (“the City”). The petition seeks to
                                  21   challenge the April 12, 2018 entry of a stipulated judgment between the City and Upstream Point
                                  22   Molate, LLC (‘Upstream’) and the Guidiville Rancheria of California (‘the Tribe’) in Guidiville
                                  23   Rancheria of California et al v. United States of America et al, Northern District of California
                                  24   Case No. 4:12-cv-01326. The City moved to dismiss the petition shortly after removal on the
                                  25   grounds that no claim was stated under the Brown Act. With the Court poised to deny the motion
                                  26   on the record at September 11, 2018 hearing, the City withdrew the motion to dismiss, opting
                                  27   instead to file an answer on September 24, 2018. (Dkt. No. 23.)
                                  28            On October 2, 2018, the Court issued a schedule for briefing on the merits of the petition
                                   1   and on a schedule for petitioners to file a motion to amend the petition to name “Upstream Point

                                   2   Molate, LLC [‘Upstream’] and the Guidiville Rancheria of California [‘the Tribe’] as interested

                                   3   parties, without conceding that they are necessary parties or that the Tribe retains sovereign

                                   4   immunity.” (Dkt. No. 26.) On October 18, 2018, the Court granted the administrative motion to

                                   5   amend the petition and add Upstream and the Tribe as respondents. (Dkt. No. 28.)

                                   6          On January 9, 2019, the Tribe filed a motion to dismiss the petition on grounds of

                                   7   sovereign immunity of the Tribe and the Court’s inability to proceed on the remainder of the

                                   8   litigation without the Tribe as a party. (Dkt. No. 45.) On January 16, 2019, the Tribe filed a

                                   9   motion to stay briefing on the petition on the merits pending the Court’s decision on the Tribe’s

                                  10   motion to dismiss. (Dkt. No. 49.)

                                  11          Thereafter, on January 29, 2019, Court denied the Tribe’s motion to stay the action

                                  12   pending disposition of the Tribe’s motion to dismiss. (Dkt. No. 54). After having duly considered
Northern District of California
 United States District Court




                                  13   the parties papers in support of and in opposition to the Tribe’s motion to dismiss, on June 19,

                                  14   2019, the Court issued its order denying the motion on the grounds that the Tribe had waived its

                                  15   tribal sovereign immunity. (Dkt. No. 58.) With the pleading motions concluded, the Court also

                                  16   directed the parties to meet and confer on a proposed schedule for completing their briefing on the

                                  17   merits of the petition, since the Tribe and Upstream had not yet filed a response on the merits.

                                  18   (Dkt. No. 59.)

                                  19          Five days later, on June 24, 2019, the Tribe filed a Notice of Appeal of the Court’s order

                                  20   denying its motion to dismiss. (Dkt. No. 60.) In a status report filed June 27, 2019, the Tribe

                                  21   asserted that the appeal divested the Court of jurisdiction to proceed on the merits. (Dkt. No. 61.)

                                  22   Petitioners took no position on the effect of the appeal. (Id.) Consistent with the Tribe’s position

                                  23   in the status report and Ninth Circuit authority on the matter, the Court concluded that it was

                                  24   without jurisdiction to proceed on the merits of the petition and did not set a briefing schedule on

                                  25   the merits of the petition. See Pistor v. Garcia, 791 F3d 1104, 1110 (9th Cir. 2015) (order

                                  26   denying tribal sovereign immunity is immediately appealable under the collateral order doctrine);

                                  27   Burlington Northern & Santa Fe Ry. Co. v. Vaughn, 509 F3d 1085, 1089 (9th Cir. 2007)

                                  28   (generally “[a] district court's denial of a motion to dismiss is not a final decision within the
                                                                                          2
                                   1   meaning of 28 U.S.C. § 1291, [but] . . . an adverse decision . . . denying tribal sovereign immunity

                                   2   as a complete defense to proceeding with the litigation” is considered a final decision for purposes

                                   3   of appellate jurisdiction).

                                   4           On July 30, 2019, petitioners filed a motion for preliminary injunction, seeking an order

                                   5   “to preserve the status quo,” meaning to stay implementation of the underlying stipulated

                                   6   judgment in the Guidiville Rancheria case until the appeal and the petition could be resolved.

                                   7   (Dkt. No. 64.)

                                   8           The City then filed an administrative motion on August 2, 2019 (Dkt. No. 69), seeking a

                                   9   stay of the action until the Ninth Circuit issued an order on the Tribe’s pending appeal, arguing

                                  10   that “the Court is divested of jurisdiction” due to the appeal. In the alternative, the City sought an

                                  11   extension of time to respond to the preliminary injunction motion. (Id. at 1.) Petitioners opposed

                                  12   the administrative motion on the grounds that, even though the Court was without jurisdiction to
Northern District of California
 United States District Court




                                  13   consider the merits of the petition pending the Tribe’s appeal, “[t]he principal of exclusive

                                  14   appellate jurisdiction is not absolute and the lower court’s jurisdiction to preserve the status quo

                                  15   on appeal is well established,” citing Natural Resources Defense Council, Inc. v. Southwest

                                  16   Marine Inc. (9th Cir. 2001) 242 F.3d 1163, 1166.

                                  17           Agreeing with the petitioners on this point, the Court issued an order on August 8, 2019,

                                  18   denying the motion as follows:

                                  19                   The Court having duly considered the administrative motion (Dkt. No. 69)
                                               and opposition thereto, the administrative motion of respondents City of
                                  20           Richmond, et al., to stay further briefing or consideration of petitioners’ pending
                                               motion for preliminary injunction (Dkt. No. 64) is DENIED.
                                  21                   The request, in the alternative, to delay filing of the City’s response to the
                                               motion for preliminary injunction until September 17, 2019, is DENIED. The
                                  22           City has not offered facts sufficient to establish good cause for a delay of this
                                               length.
                                  23
                                       (Dkt. No. 74, emphasis supplied.)1 The Court also adjusted the briefing and hearing schedule on
                                  24

                                  25
                                               1
                                  26            The City’s motion for judgment on the pleadings incorrectly suggests that the City
                                       requested a stay immediately after the Tribe filed its notice of appeal, rather than in direct
                                  27   response to petitioners’ motion for preliminary injunction. (Dkt. No. 87 at ECF 7-8.) The Court’s
                                       order denying the City’s motion was limited to the City’s request “to stay further briefing or
                                  28   consideration of petitioners’ pending motion for preliminary injunction,” (Dkt. No. 74.) since
                                       consideration of that injunctive relief was unaffected by the pendency of the appeal.
                                                                                         3
                                   1   the pending motion for preliminary injunction. (Id.) The Court held a hearing on the motion for

                                   2   preliminary injunction on September 10, 2019, at which time the petitioners agreed to withdraw

                                   3   the motion without prejudice to re-setting it for a hearing after having an opportunity to participate

                                   4   in a settlement conference with Magistrate Judge Joseph C. Spero. (Dkt. No. 78.)

                                   5          In the related Guidiville Rancheria action, on November 12, 2019, the City, the Tribe, and

                                   6   Upstream submitted a revised proposed judgment, which the Court has now entered. (See

                                   7   Guidiville Rancheria of California et al v. United States of America et al, Northern District of

                                   8   California Case No. 4:12-cv-01326, at Dkt. No. 410.)

                                   9   II.    THE CITY’S PENDING MOTION FOR JUDGMENT ON THE PLEADINGS

                                  10          On November 15, 2019, the City filed a motion for judgment on the pleadings, arguing that

                                  11   the petition is resolved by the amended judgment in the Guidiville Rancheria action, and the

                                  12   public hearing and open session vote of the City Council in which the revised settlement
Northern District of California
 United States District Court




                                  13   agreement and proposed judgment was approved (Dkt. No. 87.) Respondent Upstream filed a

                                  14   joinder in the motion. (Dkt. No. 89, 90.)

                                  15          It appears to the Court, given the pendency of the Tribe’s appeal, that it lacks jurisdiction

                                  16   to rule on the merits of the petition, including a motion for judgment on the pleadings.

                                  17          The City, Upstream, the petitioners, and specially appearing respondent the Tribe are

                                  18   directed to file brief statements of no more than 5 pages each by November 26, 2019, setting

                                  19   forth their respective positions on the effect of the Tribe’s pending appeal on the Court’s ability to

                                  20   rule on the pending motion for judgment on the pleadings.

                                  21          This terminates Docket No. 91.

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 21, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  24                                                         UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
                                                                                         4
